 1    DEVIN DERHAM-BURK #104353
      CHAPTER 13 STANDING TRUSTEE
 2    P O BOX 50013
      SAN JOSE, CA 95150-0013
 3
      Telephone: (408) 354-1345
 4    Facsimile: (408) 354-5513
 5

 6

 7

 8                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 9                                     SAN JOSE DIVISION
                                                         Chapter 13
10
      In Re:                                         )   Case No. 16-53437 MEH
11                                                   )
      BERT BIRMINGHAM                                )   NOTICE OF DEFAULT IN
12                                                   )   CHAPTER 13 PLAN PAYMENTS
                                                     )   AND DEMAND FOR CURE WITH
13                                                   )   CERTIFICATE OF SERVICE
                                    Debtor           )
14

15    NOTICE TO THE DEBTOR: YOU ARE BEHIND ON YOUR CHAPTER 13 PLAN

16    PAYMENTS AND YOUR CASE WILL BE DISMISSED UNLESS YOU CATCH UP ON

17    YOUR PAYMENTS. YOU MUST TAKE ACTION WITHIN 21 DAYS OF THE DATE

18    OF THIS NOTICE.

19

20    YOU ARE HEREBY NOTIFIED that the Chapter 13 Trustee’s records show that you have not

      made all the payments required by your confirmed Chapter 13 Plan.
21
      1.   YOU ARE IN DEFAULT UNDER YOUR CHAPTER 13 PLAN. As of Dec 31, 2018
22
           your payments to the Chapter 13 Trustee should total: $22,200.00.        According to the
23
           Trustee’s records, you have only paid $20,200.00 resulting in a $2,000.00 default through
24
           Dec 31, 2018.    (The default amount does not include any payments which have been
25
           suspended.)

     Case: 16-53437      Doc# 88    Filed: 12/19/18      Entered: 12/19/18  13:41:29
                                                                        16-53437          Page
                                                                                 M EH - Notice     1 of 3
                                                                                               of Default
 1
      2.   In order to continue to receive protection of the U.S. Bankruptcy Court you must complete
 2
           one of the following within 21 days:
 3
           a. Bring the case current by paying in certified funds to the Trustee the amount of $2,000.00;
 4
              (Mail payments to the lock box address: PO Box 50009, San Jose, CA 95150-0009)
 5
              OR
 6

 7         b. Meet and confer, by telephone, with the Trustee’s representative AND enter into an
 8            agreement to cure the default in a manner which is acceptable to the Trustee; OR
 9         c. File and serve a motion to modify plan which proposes terms under which you will not be
10            in default and which will provide for plan completion within 60 months of the original time
11            that the first payment under the original confirmed plan was due. If you pursue this option,
12            you must also promptly obtain an order granting the motion to modify.
13    3.       IF YOU FAIL TO ACT, YOUR CASE WILL BE DISMISSED WITHOUT ANY

14         FURTHER NOTICE OR HEARING.

15    PLEASE CONTACT YOUR ATTORNEY IMMEDIATELY. YOUR ATTORNEY MAY

16    BE ABLE TO ASSIST YOU.

17

18    Dated: December 19, 2018                    /s/ DEVIN DERHAM-BURK
                                                  DEVIN DERHAM-BURK
19                                                Chapter 13 Standing Trustee
20

21

22

23

24

25



     Case: 16-53437      Doc# 88      Filed: 12/19/18     Entered: 12/19/18  13:41:29
                                                                         16-53437          Page
                                                                                  M EH - Notice     2 of 3
                                                                                                of Default
 1
                                CERTIFICATE OF SERVICE BY MAIL
 2

 3
      I hereby declare that I am over the age of 18 years, not a party to the within cause; my business
 4
      address is 983 University Ave., Bldg. C-100, Los Gatos, CA 95032. I served the within Notice
 5
      of Default in Chapter 13 Plan Payments and Demand for Cure by placing same in an envelope in
 6
      the U.S. Mail at Los Gatos, California on December 19, 2018. Said envelopes were addressed as
 7
      follows:
 8

 9
      BERT BIRMINGHAM
10    1565 E MIDDLE AVE
      SAN MARTIN, CA 95046
11
      In addition to any paper copies served by U.S. Mail, registered ECF participants, including parties
12    who have requested Special Notice in this case, will receive an electronic copy of the foregoing
13    document when it has been filed with the Court.
14

15

16    Dated: December 19, 2018                   /s/ Somer Baker
                                                 Office of DEVIN DERHAM-BURK
17
                                                 Chapter 13 Standing Trustee
18

19

20

21

22

23

24

25

26


     Case: 16-53437      Doc# 88      Filed: 12/19/18      Entered: 12/19/18  13:41:29
                                                                          16-53437          Page
                                                                                   M EH - Notice     3 of 3
                                                                                                 of Default
